DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 03/01/2022 is acknowledged.  Claims 1-5 have been amended. Claims 1-5 are pending in the application.  

Communication
Attempts were made to reach out to Applicant’s representative Lenny Jiang on 04/12/2022, 04/14/2022, and 04/20/2022 to propose an Examiner’s Amendment to place the application into condition for allowance in order to expedite prosecution. No response to the voicemails left has been received as of the date of this Office action, 05/11/2022.

Response to Arguments
In response to applicant's argument that the Mera reference fails to show certain features of applicant’s invention (i.e., in the present invention “the amount of the refrigerating machine oil supplied to the end farther from the compressor unit than the motor can be decreased compared to the amount of the refrigerating machine oil supplied to the end closer to the compressor unit than the motor, while enabling decrease in channel resistance when a refrigerant passes through a plurality of holes. This is in contrast to Mera, in which a first end plate 81 is disclosed to block the outermost portion 70e of the refrigerant passage 70. Thus, the amount of the refrigerating machine oil supplied to a first region Z1 closer to the compression unit 18 than the electric motor 19 cannot be decreased compared to the amount of the refrigerating machine oil supplied to a second region Z2 far from the compression unit 18 than the electric motor 19.” Remarks p. 7), and to the extent applicable to the present rejection, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In relevant portion, Claim 1 requires only that “the first opening being formed such that the one end is open to the internal space,” which reads on Mera since the communication ports 81h, 82h of end plates 81, 82 are formed such that the end openings 701, 702 of refrigerant passages 70 are partially open to the internal space, even though the outermost portions 70e of the refrigerant passages 70 are blocked by the end plates 81, 82. Accordingly, these arguments against the Mera reference are not persuasive.
The remainder of Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 2009/0293534 in view of Mera et al. US 2014/0134014.
Regarding claim 1, Tanaka discloses:
A compressor comprising (see Figs. 1-3): 
a rotor 112; 
a stator 111 that rotates the rotor about a rotation axis; 
a compressor unit 12 that compresses a refrigerant by rotation of the rotor; and 
a hermetic container 10 that forms an internal space in which the rotor 112, the stator 111, and the compressor unit 12 are housed; 
wherein the hermetic container 10 comprises a discharging unit 107 configured to discharge the compressed refrigerant to an exterior, and the rotor 112 is disposed between the compressor unit 12 and the discharging unit 107, 
wherein the rotor 112 has 
a rotor core 112 that has a plurality of holes 112A through which the refrigerant passes, 
a first-end plate 113A that covers a first-end face of the rotor core 112 in which one end (lower end) of each of the plurality of holes 112A is formed and that comprises a first opening to allow communication of the plurality of holes 112A with the internal space, the first opening being formed such that the one end is open to the internal space (see Figs. 1, 3), and 
a second-end plate 113B that covers a second-end face of the rotor core 112 in which another end (upper end) of each of the plurality of holes 112A is formed and that comprises a second opening to allow communication of the plurality of holes 112A with the internal space (see Figs. 1, 3), 
wherein the one end (lower end) is formed closer to the compressor unit 12 than the another end (upper end).
	
Tanaka is silent regarding:
the second opening having a protrusion covering an area of the another end far from the rotation axis, 
wherein at least one of the first opening or the second opening exposes an area of the first-end face or second-end face to the internal space, the area being located at a side, which is close to the rotation axis, of the plurality of holes.
Mera teaches:
the first opening 81h being formed such that the one end 701 is open to the internal space (see Figs. 1, 3),
the second opening 82h having a protrusion covering an area 70e of the another end 702 far from the rotation axis L (see Figs. 1, 2), 
wherein at least one of the first opening 81h or the second opening 82h exposes an area of the first-end face or second-end face to the internal space, the area being located at a side, which is close to the rotation axis L, of the plurality of holes 70 (see Figs. 1-3).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the configuration of the refrigerant passage holes and end plates in Tanaka as taught by Mera for the advantages of ensuring that the oil in the refrigerant passages forced into the radially outer region by the centrifugal force produced when the rotor rotates does not force away the refrigerant entering the refrigerant passages, and using the oil collected in the recesses of the refrigerant passages to efficiently cool the rotor core (Mera [0035-0037]).

Regarding claim 2, the combination of Tanaka and Mera teaches:
wherein the first opening 81h is formed of one hole allowing communication of all of the plurality of holes 70 with the internal space, the one hole 81h being formed in a circular shape (Mera Fig. 3).

Regarding claim 4, the combination of Tanaka and Mera teaches:
wherein the compressor has an opening 170TS that opens toward the rotor 112 to allow high-pressure refrigerant gas compressed by the compressor unit 12 to enter into the plurality of holes 112A from the one end (lower end) (Tanaka Fig. 1).

Regarding claim 5, the combination of Tanaka and Mera teaches:
wherein the rotor core 24a has a plurality of grooves 70e formed at respective rears, with respect to a rotating direction of the rotor (either clockwise or counterclockwise), of internal-wall surfaces of the plurality of holes 70, and
the second-end plate 82 is formed so as to close respective ends of the plurality of grooves 70e, the ends being connected to the second-end face (Mera Figs. 1-2).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/11/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, May 18, 2022